USDC IN/ND case 3:19-cv-00596-PPS-MGG document 1 filed 08/07/19 page 1 of 5


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                         )
COMMISSION,                                          )
                                                     )       CIVIL ACTION NO. 3:19-cv-596
                      Plaintiff,                     )
                                                     )
                                                     )       JURY TRIAL DEMAND
               v.                                    )
                                                     )
                                                     )
COFFEL VENDING COMPANY,                              )
                                                     )
                      Defendant                      )
                                                     )

                                   NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991, to correct unlawful employment practices on the basis of race and to provide

appropriate relief to Louis Chambers who is a Black individual. As alleged with greater

particularity in paragraphs 11-12 below, Coffel Vending Company rejected Louis Chambers for

a vending service representative position in or about December 2017 and January 2018 in favor

of lesser qualified Caucasians.

                                   JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§ 2000e-5(f)(1) and (3) (“Title

VII”) and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 1 filed 08/07/19 page 2 of 5


       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Northern District of Indiana, South Bend

Division.

                                            PARTIES

       3.      Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is

the agency of the United States of America charged with the administration, interpretation and

enforcement of Title VII and is expressly authorized to bring this action by Sections 706(f)(1)

and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).

       4.      At all relevant times, Defendant, Coffel Vending Company (the “Employer”) has

been an Indiana corporation, has continuously been doing business in the State of Indiana and the

City of Mishawaka, and has continuously had at least 15 employees.

       5.      At all relevant times, Defendant Employer has continuously been an employer

engaged in an industry affecting commerce under Sections 701(b), (g) and (h) of Title VII,

42 U.S.C. §§ 2000e(b), (g) and (h).

                             ADMINISTRATIVE PROCEDURES

       6.      More than thirty days prior to the institution of this lawsuit, Louis Chambers filed

a charge with the Commission alleging violations of Title VII by Defendant Employer.

       7.      On June 20, 2019, the Commission issued to Defendant Employer a Letter of

Determination finding reasonable cause to believe that Title VII was violated and inviting

Defendant to join with the Commission in informal methods of conciliation to endeavor to

eliminate the unlawful employment practices and provide appropriate relief.




                                                   2
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 1 filed 08/07/19 page 3 of 5


       8.      On July 18, 2019, the Commission issued to Defendant Employer, a Notice of

Failure of Conciliation advising Defendant that the Commission was unable to secure from

Defendant a conciliation agreement acceptable to the Commission.

       9.      The Commission engaged in communication with Defendant Employer to provide

Defendant the opportunity to remedy the discriminatory practices described in the Letter of

Determination. However, the Commission was unable to secure from Defendant Employer a

conciliation agreement acceptable to the Commission.

       10.     All conditions precedent to the institution of this lawsuit have been fulfilled.

                                      STATEMENT OF CLAIMS

       11.     In or about December 2017 and January 2018, Defendant Employer has engaged

in unlawful employment practices at its Mishawaka, Indiana, facility in violation of Section

703(a)(1) of Title VII, 42 U.S.C. § 2000e-2(a)(1) and Section 706(f)(1) and (3) of Title VII, 42

U.S.C. § 2000e-5(f)(1) and (3) by denying employment opportunities to Louis Chambers, a

qualified Black applicant in favor of less qualified Caucasians.

       12.     Specifically, Defendant Employer rejected qualified applicant Louis Chambers

for a vending service representative job in or about December 2017 and January 2018 because of

his race, Black, and selected lesser qualified Caucasians.

       13.     The effect of the practices complained of in paragraphs 11-12 above has been to

deprive Louis Chambers of equal employment opportunities and otherwise adversely affect his

status as applicant for employment because of his race.

       14.     The unlawful employment practices complained of in paragraphs 11-12 above

were intentional.




                                                 3
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 1 filed 08/07/19 page 4 of 5


       15.     The unlawful employment practices complained of in paragraphs 11-12 above

were done with malice or with reckless indifference to the federally protected rights of Louis

Chambers.

                                        PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court:

       A.      Grant a permanent injunction enjoining Defendant Employer its officers, agents,

servants, employees, attorneys, and all persons in active concert or participation with it, from

discriminating on the basis of race in hiring vending service representatives.

       B.      Order Defendant Employer to institute and carry out policies, practices, and

programs which provide equal employment opportunities for Black applicants and which

eradicate the effects of its past and present unlawful employment practices.

       C.      Order Defendant Employer to make whole Louis Chambers, by providing

appropriate backpay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of its unlawful employment practices.

       D.      Order Defendant Employer to make whole Louis Chambers by providing

compensation for past and future pecuniary losses resulting from the unlawful employment

practices described in paragraphs 11-12 above, including transportation costs and other out of

pocket expenses in amounts to be determined at trial.

       E.      Order Defendant Employer to make whole Louis Chambers by providing

compensation for past and future nonpecuniary losses resulting from the unlawful practices

complained of in paragraphs 11-12 above, including, including emotional pain, suffering,

inconvenience, loss of enjoyment of life, and humiliation, in amounts to be determined at trial.

       F. Order Defendant Employer to pay Louis Chambers punitive damages for its




                                                 4
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 1 filed 08/07/19 page 5 of 5


malicious and reckless conduct, as described in paragraphs 11-12 above, in amounts to be

determined at trial.

        G.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        H.     Award the Commission its costs of this action.

                                    JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its complaint.


                                              Respectfully submitted,

                                              EQUAL EMPLOYMENT OPPORTUNITY
                                              COMMISSION


                                              s/ Kenneth L. Bird
                                              KENNETH L. BIRD (# 10780-02)
                                              Regional Attorney


                                              s/ Nancy Dean Edmonds
                                              NANCY DEAN EDMONDS
                                              Supervisory Trial Attorney


                                              s/Robin M. Lybolt
                                              Robin M. Lybolt (# 20999-30)
                                              Trial Attorney
                                              EQUAL EMPLOYMENT OPPORTUNITY
                                              COMMISSION
                                              101 W. Ohio Street, Suite 1900
                                              Indianapolis, IN 46204
                                              (463-999-1185)




                                                 5
